
	
		I
		111th CONGRESS
		2d Session
		H. R. 5488
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2010
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require each authorized public chartering agency to
		  publish on the Internet the financial expenditures of each charter school that
		  is authorized or approved by such agency and receives Department of Education
		  funding.
	
	
		1.Short titleThis Act may be cited as the
			 Charter School Transparency and
			 Accountability Act.
		2.Publication of
			 charter school financial expenditures
			(a)In
			 generalNot later than 30
			 days after the end of each school year, each authorized public chartering
			 agency shall publish on the Internet, in a form and manner to be specified by
			 the Secretary of Education, a detailed breakdown of the financial expenditures
			 with respect to such school year of each charter school authorized or approved
			 by such agency that received, directly or indirectly, funds made available by
			 the Secretary during such school year.
			(b)NoncomplianceIf
			 an agency does not comply with subsection (a) with respect to each charter
			 school authorized or approved by the agency, the Secretary shall cease to make
			 Federal funds available to any charter school authorized or approved by the
			 agency until the agency complies with such subsection.
			(c)DefinitionsFor purposes of this section, the terms
			 authorized public chartering agency and charter
			 school have the meanings given such terms in section 5210 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i).
			(d)Effective
			 dateThis section shall apply to school years that begin at least
			 60 days after the date of the enactment of this section.
			
